Citation Nr: 9934552	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of 
excision of a tumor on the left tibia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1956 to May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating determination 
of the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The Board notes that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992). 

A review of the record demonstrates that the veteran has 
complained of numbness in the foot and the excision site area 
on numerous occasions.  At the time of his June 1999 VA 
examination, the veteran reported having had numbness and 
pain in his lower left leg since his inservice surgery.  The 
examiner noted that the veteran had numbness and bothersome 
scarring at the surgery site.  He also indicated that the 
veteran had decreased sensation on the medial aspect of the 
left foot.  The veteran further stated that his left knee had 
occasional moderate discomfort and collapsing.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 
8525, 8625, and 8725, relating to the posterior tibial nerve, 
a 30 percent evaluation is warranted for complete paralysis 
that includes all muscles of the sole of the foot, that is 
frequently accompanied by painful paralysis of a causalgic 
nature, and when the toes cannot be flexed, adduction is 
weakened, and plantar flexion is impaired; a 20 percent 
evaluation is warranted when paralysis is severe but not 
complete; a 10 percent evaluation is warranted when paralysis 
is moderate and not complete; and a 10 percent evaluation is 
also to be assigned when paralysis is mild and not complete.  
In addition, when the peripheral nerve disorder is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree. 38 C.F.R. § 4.124a.

The examinations performed to date have not fully addressed 
the issue of the severity of neurologic impairment as a 
residual of the excision of the tumor from the left tibia.  
Moreover, X-rays of the knee, ankle, and feet were not taken 
at the time of the June 1999 VA examination as the veteran 
indicated that X-rays were going to be taken in several weeks 
following the examination.  These X-rays have not been 
associated with the claims folder.  

VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

VA regulations also provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any residuals of the left 
tibia tumor excision since June 1999.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured. 

2.  The RO should arrange for appropriate 
orthopedic and neurological examinations 
to determine the extent and severity of 
the residuals of the veteran's service-
connected excision of the benign tumor on 
the left tibia.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All necessary tests and 
studies, including x-rays and range of 
motion studies reported in degrees of arc 
for the knee ankle, and feet, should be 
performed and all findings must be 
reported in detail.  The examiners should 
express an opinion as to which symptoms 
are related to the service-connected 
excision residuals of the benign tumor on 
the left tibia and which are related to 
non-service connected disability.

With regard to the veteran's service-
connected excision residuals of the 
benign tumor on the left tibia, if loss 
of range of motion is present, the 
examiners should comment on whether the 
loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiners 
are further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his left lower 
extremity and to make specific findings 
as to whether each complaint is related 
to the service-connected excision 
residuals of the benign tumor on the left 
tibia.  The examiners are also requested 
to render an opinion as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints. 

The examiners are further requested to 
offer opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected excision residuals 
of the benign tumor on the left tibia?

	(b) Do the service-connected 
excision residuals of the benign tumor on 
the left tibia cause weakened movement, 
fatigability, or incoordination?  If so, 
the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected excision residuals of 
the benign tumor on the left tibia, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to excision residuals of the 
benign tumor on the left tibia, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected excision residuals 
of the benign tumor on the left tibia. 

The VA neurological examiner should also 
comment on the absence or presence of the 
following: muscle paralysis of the sole 
of the foot, inability to flex toes; 
weakened adduction; or impaired plantar 
flexion.  If neurological impairment is 
present, it should be described as either 
mild, moderate, or severe.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims of entitlement to 
an increased evaluation for excision 
residuals of the benign tumor on the left 
tibia.  The RO review should include the 
Court's holding in Esteban and 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



